327 S.W.3d 631 (2010)
Jason PERKINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94657.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Timothy Forneris, St. Louis, MO, for appellant.
*632 Chris Koster, Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Jason Perkins (Movant) appeals from the judgment of the Circuit Court of St. Charles County denying, without a hearing, his Rule 24.035 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).